ON MOTION
PER CURIAM.

ORDER

The Office of Personnel Management (OPM) moves to waive the requirements of Fed. Cir. R. 27(f) and to dismiss Rosita M. Sandoval’s appeal of the decision of the Merit Systems Protection Board in Sandoval v. Office of Personnel Management, SF-0831-05-0758-I-1 (Oct. 20, 2005). Sandoval has not responded. We consider whether we should summarily affirm the Board’s decision.
Sandoval sought a survivor annuity at OPM based on the service of her deceased husband, Florante D. Sandoval. OPM denied her request based on res judicata because Sandoval had previously unsuccessfully sought a survivor annuity on the same basis. The Board agreed with OPM that Sandoval’s claim was barred by res judicata. Sandoval petitions for review of the Board’s decision.
Summary affirmance of a case is appropriate (“when the position of one party is so clearly correct as a matter of law that no substantial question regarding the outcome of the appeal exists”). Joshua v. United States, 17 F.3d 378, 380 (Fed.Cir. 1994). Sandoval has already unsuccessfully sought review of previous Board decisions concerning her claim for a survivor annuity. See Sandoval v. Office of Personnel Management, 57 Fed.Appx. 432 (Fed. Cir.2003) (summarily affirming Board decision that Sandoval’s claim was barred by res judicata); Sandoval v. Office of Personnel Management, 217 F.3d 858 (Fed. Cir.1999) (dismissing Sandoval’s petition for review of OPM regulation concerning annuity eligibility).* Because Sandoval’s claim for a survivor annuity has already been adjudicated, her claim is barred by the doctrine of res judicata. See Parklane Hosiery Co. v. Shore, 439 U.S. 322, 326 n. 5, 99 S.Ct. 645, 58 L.Ed.2d 552 (1979).
The Board correctly concluded that Sandoval’s claim was barred by the doctrine of res judicata. We conclude that no substantial question regarding the out*925come of this petition for review exists; therefore, summary affirmance is appropriate.
Accordingly,
IT IS ORDERED THAT:
(1) The Office of Personnel Management’s motion to waive the requirements of Fed. Cir. R. 27(f) and to dismiss is denied.
(2) The Board’s decision is summarily affirmed.
(3) Each side shall bear its own costs.

 We further note that Rosita Sandoval's eligibility for a survivor annuity is dependent on her late husband Florante Sandoval’s Civil Service Retirement System (CSRS) eligibility and in an earlier case we denied a CSRS annuity claim brought by Florante D. Sandoval. See Sandoval v. Office of Personnel Management, 64 F.3d 674 (Fed.Cir. 1995) (summarily affirming Board decision that Florante Sandoval was not eligible for CSRS annuity).